DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation “the variable supply object is to provide a poorly regulated supply” lacks of antecedence basis. 
Claim 14 is rejected for the same reasons as set forth in claim 6.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 6 and 14 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as being indefinite for failing to particularly further limit the claimed invention.
Claim 6 recites the limitation “the variable supply object is to provide a poorly regulated supply, compared to a supply from the fixed supply object, with minimum and maximum voltage range”. The limitation variable supply object is to provide a poorly regulated supply does not further limit the claims 3 and 2 above because (1) the prior claims does not recite anything about the variable supply object and (2) the limitation in claim 6 appears to state the fact about the different type of power supply objects (variable and fixed supply object) and does not further limit any prior limitations from claims 3 and/or claim 2. 
Claim 14 is rejected for the same reasons as set forth in claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-7, 10-15, 17-22 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Applicant Admitted Prior Art (AAPA). 
Regarding claim 2, AAPA discloses an apparatus comprising: 
a power supply rail (VBUS) to provide programmable power supply voltage or current requested by a consumer device [Figs.1 and 2; USB power delivery system][0030: power bus (VBUS) of the USB cable]; 
one or more connector (CC) nodes to send and receive messages between the apparatus and the consumer device to negotiate the programmable power supply voltage or current on the VBUS [Fig.1 nodes between the apparatus and consumer device], wherein the one or more CC nodes are to:
 transmit a first message [Source_Capabilities (SRC_CAPS) message] to the consumer device, wherein the first message is indicative of a capability of the apparatus to provide the programmable power supply voltage or current on the VBUS to the consumer device [Fig. 2 and 0031: Provider 102 sends a Source_Capabilities (SRC_CAPS) message as defined by the USB-PD 2.0 Specification to Consumer 103 over wire(s) CC. For example, Provider 102 sends a menu of available power sources (e.g., Power Data Object(s) (PDO) such as fixed, battery, and variable, plus a tuple of a specific voltage and current) to Consumer 103 over wire(s) CC.];
[0032: At block 222, Consumer 103 picks a choice from the menu of offered PDOs and sends a Request (REQ) message for its favorite power supply choice to Provider 102. At block 202, Provider 102 waits for and receives the REQ message.]; 
transmit a second message to the device, wherein the second message is indicative of an acceptance if the request is valid [0033: At block 203, Provider 102 ensures whether it can provide the selected power supply requested at the moment and sends ACCEPT or REJECT message as appropriate.]; and 
provide the programmable power supply voltage or current in accordance with the demand for the voltage and/or current level by the consumer device if the request is valid [0033: At block 205, if an ACCEPT message is generated (e.g., Provider 102 is able to provide the requested power supply), Provider 102 moves to execute block 206. At block 206, Provider 102 switches power to the Requested parameters and sends PS_RDY (Power Supply Ready) indication to Consumer 103.]. 

    PNG
    media_image1.png
    744
    527
    media_image1.png
    Greyscale


Regarding claim 3, AAPA discloses the apparatus of claim 2, wherein the programmable power supply voltage or current corresponds to a power data object (PDO) from among a 
Regarding claim 4, AAPA discloses the apparatus of claim 3, wherein the fixed supply object is to provide a well regulated fixed voltage power supply on the VBUS to the consumer device [0031: Power Data Object(s) (PDO) such as fixed]. 
Regarding claim 5, AAPA discloses the apparatus of claim 3, wherein the battery object is to provide power from a battery connected to the VBUS [0031: Power Data Object(s) (PDO) such as battery]. 
Regarding claim 6, AAPA discloses the apparatus of claim 3, wherein the variable supply object is to provide a poorly regulated supply, compared to a supply from the fixed supply object, with minimum and maximum voltage range [0031: For example, Provider 102 sends a menu of available power sources (e.g., Power Data Object(s) (PDO) such as fixed, battery, and variable, plus a tuple of a specific voltage and current) to Consumer 103 over wire(s) CC.] [0013: See, for example, Table 6-4 Power Data Object of the Universal Serial Bus (USB) Revision 3.1 Power Delivery (USB-PD) Specification Revision 2.0 V1.1 of May 7, 2015, which in part is reproduced below: 
30 Value Parameter 00b Fixed supply (Vmin = Vmax) 01b Battery 10b Variable Supply (non-battery) 11b Reserved]. 
Regarding claim 7, AAPA discloses the apparatus of claim 2, wherein the one or more CC nodes are to send a third message to the consumer device, wherein the third message is indicative of the programmable power supply voltage or current being ready for transmission [0033: At block 206, Provider 102 switches power to the Requested parameters and sends PS_RDY (Power Supply Ready) indication to Consumer 103.]. 
Regarding claim 10, AAPA discloses an apparatus comprising: 
a power supply rail (VBUS) to receive programmable power supply voltage or current provided by a power delivery device [Figs.1 and 2; USB power delivery system][0030: power bus (VBUS) of the USB cable]; 
one or more connector (CC) nodes to send and receive messages between the apparatus and the power delivery device to negotiate the programmable power supply voltage or current on the VBUS [Fig.1 nodes between the apparatus and consumer device], wherein the one or more CC nodes are to: 
receive a first message from the power delivery device, wherein the first message is indicative of a capability of the power delivery device to provide the programmable power supply voltage or current on the VBUS to the apparatus [Fig. 2 and 0031: Provider 102 sends a Source_Capabilities (SRC_CAPS) message as defined by the USB-PD 2.0 Specification to Consumer 103 over wire(s) CC. For example, Provider 102 sends a menu of available power sources (e.g., Power Data Object(s) (PDO) such as fixed, battery, and variable, plus a tuple of a specific voltage and current) to Consumer 103 over wire(s) CC.]; 
transmit a request on the one or more CC nodes to power delivery device, wherein the request is indicative of a demand for a voltage and/or current level by the apparatus [0032: At block 222, Consumer 103 picks a choice from the menu of offered PDOs and sends a Request (REQ) message for its favorite power supply choice to Provider 102. At block 202, Provider 102 waits for and receives the REQ message.]; 
receive a second message to the power delivery device, wherein the second message is indicative of an acceptance if the request is valid [0033: At block 203, Provider 102 ensures whether it can provide the selected power supply requested at the moment and sends ACCEPT or REJECT message as appropriate.]; and 
receive the programmable power supply voltage or current from the power delivery device in accordance with the demand for the voltage and/or current level if the request is valid [0033: At block 205, if an ACCEPT message is generated (e.g., Provider 102 is able to provide the requested power supply), Provider 102 moves to execute block 206. At block 206, Provider 102 switches power to the Requested parameters and sends PS_RDY (Power Supply Ready) indication to Consumer 103.]. 
Regarding claims 11-15, these claims are rejected for the same reasons as set forth in claims 3-7.
	Regarding claims 17-19, these claims are rejected for the same reasons as set forth in claims 2, 3 and 7. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable Applicant Admitted Prior Art (AAPA), in view of Dousluoglu et al (US Patent 9,369,040 B1). 
Regarding claim 8, AAPA does not disclose the apparatus of claim 2 comprising a power supply source to generate programmable power supply voltage or current such that the programmable power supply voltage or current is closely matched to efficiency characteristics of a voltage regulator of the consumer device. 
Dousluoglu discloses a power supply source to generate programmable power supply voltage or current such that the programmable power supply voltage or current is closely [Col. 5 lines 59-62: uses voltage regulator efficiency information in setting a requested output voltage and a clock frequency for a clock signal to be used by the load in performing operations]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of AAPA and Dousluoglu together because they both directed to control the power supply to the consumer device. Dousluoglu’s disclosing of the adjustable output voltage to the consumer processor is closely match the efficiency characteristic of the voltage regulator of the consumer processor would allow AAPA to optimize the power supply coming to the consumer device in the efficiency manner. 
Claim 16 is rejected for the same reasons as set forth in claim 8. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA), in view of Toivola et al (US Publication 2016/0181850).
Regarding claim 9, AAPA does not disclose the apparatus of claim 2, wherein the consumer device comprises wireless charging mat. 	Toivola discloses a method of charging in a USB system comprising the consumer device comprises wireless charging mat [Figs 1A and 1B, wireless charging mat 100].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of AAPA and Toivola together because they both directed to control power charging between the power source and power consumer device. Toivola’s disclosing of the consumer device comprises wireless charging mat would allow AAPA to expand the capability to charge other devices using the wireless charging mat as the consumer device. 	
Pertinent Arts 
Helfrich (US Publication 2014/0245030) discloses the U.S.B power converter 10/10' sends the electronic device information about its capabilities. For example, USB power converter 10 could indicate to the electronic device that it can provide VBUS voltage levels anywhere in the range of 2-20 volts. For another example, USB power converter 10' could indicate to the electronic device that it can provide VBUS voltage levels at either 3.5 or 16.25 V DC. This communication takes place over the D+/D- data lines of the USB bus 42 [0034]. [0035] Next, in an operation 106, a desired maximum voltage level for VBUS is sent by the electronic device in response to the information that it received in operation 104. The desired maximum 

    PNG
    media_image2.png
    778
    481
    media_image2.png
    Greyscale

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.